DETAILED ACTION

This Office action responds to papers filed on 4 February 2022.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2022 has been entered.

Claims 1-3, 5-8, 10, 11 and 14-22 are pending and presented for examination.  Claims 4, 9, 12 and 13 have been canceled and claims 19-22 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 1-18 under 35 USC § 103 as being unpatentable over Kawanoue et al. (USPAPN US 2018/0143606 A1) in view of Asakawa et al. (USPAPN US 2014/0358271 A1) is withdrawn in light of the amendments made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8, 10, 11 and 14-22  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2018/0143606 A1 to Kawanoue et al. in view of US Patent Application Publication No. US 2014/0358271 A1 to Asakawa et al. and further in view of US Patent Application Publication No. US 2019/0129386 A1 to Sato.
The invention of the prior art of reference to Kawanoue et al. (herein after referred to as “Kawanoue”) teaches of optimizing a control period in a control system with a control device.  In doing so, the reference of prior art teaches 
As per the limitations of the independent claims 1, 6 and 11 which are directed to a control apparatus, control system and method for controlling, respectively, a control apparatus for performing control processing and user period processing within a control period for an industrial machine – (taught in paragraph [0033] where a control device for 
•    processing circuitry configured to, prior to performing the control processing and the user period processing, set content of the control processing, and set an upper limit of the user period processing, the upper limit corresponding to a longest allowable period in which the user period processing can be performed and the longest allowable period being less than the control period – (taught in paragraph [0033] where the industrial machine is defined as including processing circuitry to collect input data from the device.  The amended facet “prior to performing the control processing and the user period processing” is not specifically addressed by Kawanoue; however, the prior art of Asakawa et al. (herein after referred to as “Asakawa”) teaches of processing instructing device and method in the same field of endeavor wherein “the control unit produces device state improving processing control information that controls the operation of the processing device before the time the conveyance device arrives” as stated in paragraph [0076] so that the improvements are made and applied prior to the period processing as claimed.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned invention of Kawanoue with the processing control information is accomplished before the user period processing as done by Asakawa so as to enable more efficiency and utility of the invention.  Regarding the “upper limit corresponding to a longest allowable 
in response to receiving a content command input (use of input information is taught by Sato in paragraphs [0024] and [0026] where the acquisition of data is explained) from an input device communicatively coupled to the control apparatus, set content of the user period processing and, in response to the content of the user period processing being in excess of the longest allowable period, apply restrictions on the content of the user period processing so that the content of the user period processing can be performed at or below the upper limit (the use of limits of time is described in paragraph [0041] by Sato with the use of adjustment device to cycle the machining time) -  the element of receiving content from an input device is taught as aforesaid, the application of restrictions based on period processing is also taught by Sato as indicated above, the aspect of receiving the command information, setting a period of processing based on it is possible to perform the adjustment of the machining condition based on the state data obtained from the manufacturing machine by using the learning model that is a learning result of the machine learning device, and evaluate the content of the adjustment of the machining condition by using, as determination data, the power consumption and the cycle time resulting from execution of a machining operation based on the adjusted machining condition” is stated.  
Although Kawanoue and Asakawa teach the limitations of the instant invention as claimed, the aspect as added is not specifically addressed.  For this reason, the prior art of Sato is introduced as aforementioned. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned inventions of Kawanoue and Asakawa to have included the adjustment device of Sato so as to allow for the time period adjustments and application of restrictions as recited.
	Claim 6 also includes the limitation of an industrial machine which is taught in paragraph [0003] where the use of factory automation or industrial machine technology is taught.

Regarding claims 2 and 7 the processing circuitry is further configured to set the content of the control processing in response to a content command input from a first input device, and the processing circuitry is further configured to set the upper limit in response to an upper-limit command input from the first input device is recited.  Kawanoue teaches this element of the instant invention in paragraph [0038] wherein the content command is received and parameters are set.  Beginning in paragraph [0080], 
In claims 3 and 8, wherein the processing circuitry is further configured to set the control period in response to a control-period command input from the first input device.  This too is addressed by Kawanoue in paragraph [0038]. 

As per claims 5, 10 and 14-18, the processing circuitry is further configured to perform the user period processing within the control period is stated.  The reference of prior art teaches this feature of the instant invention in paragraphs [0054], [0055], and [0146] wherein the control period is set in consideration of the cycle time of the processing cycle. 

Regarding newly added claim 19, wherein the control processing and the user period processing are at least partially performed simultaneously in time, within the control period is claimed.  This feature is taught by Sato in paragraph [0004] as “… the longest cycle time are set such that the machining processes are performed with the cycle times set correspondingly to the machine tool having the longest cycle time …”.

As per newly added claim 20 the control processing is performed within a control processing performing period and the user period processing is performed within a user period processing performing period, which is less than or equal to the longest allowable period, and the control processing performing period and the user period processing performing period are collectively less than the control period is stated.  Sato addresses this limitation in paragraph [0027] wherein “[the] CPU 11 of the machining condition adjustment device 1 and the processor 101 of the machine learning device 100 shown in FIG. 1 execute their respective system programs to control the operations of the individual units of the machining condition adjustment device 1 and the machine learning device 100, and the individual functional blocks shown in FIG. 2 …” is explained.

Newly added claim 21 is directed to wherein the control processing corresponds to instructing a mechanism to perform a desired motion, the user period processing corresponds to data logging processing, and the content of the user period processing corresponds to a kind of data obtained during the data logging processing or a number of data obtained during the data logging processing.  The teachings of Kawanoue teach the claimed invention as aforementioned; however, Kawanoue does not teach this newly added element therefore Sato is introduced.  Sato teaches this aspect in paragraphs [0024] and [0029] where the machining condition adjustment is explained. Paragraph [0024] teaches the data logging aspect where “pieces of data stored in the non-volatile memory 14 may be loaded into the RAM 13 during execution/use” is stated.  Then in paragraph [0029], Sato teaches the instructing a mechanism, to perform a desired motion over time as “learned by the machine learning device 100 of the machining condition adjustment device 1 corresponds to a model structure that represents a correlation between the machining condition of each used tool used in the machining by the manufacturing machine 70 and the cycle time of one machining by the manufacturing machine 70, and the adjustment of the machining condition of each used tool used in the machining by the manufacturing machine 70”.  It would have been obvious to one or ordinary skill in the art at the time the invention was made to have modified the above mentioned inventions of Kawanoue and Asakawa to have included 

With newly added claim 22, the processing circuitry is recited as applying restrictions on the content of the user period processing by limiting the kind of data obtained during the data logging processing or the number of data obtained during the data logging processing.  This step of applying restrictions is further addressed by Kawanoue in paragraph [0126] as a part of the evaluation process as “an upper limit of the frequency at which the sampling can be performed is restricted as the sampling period is lengthened, the identity or the similarity can be evaluated based on a high-frequency component included in the frequency conversion result”. 

Response to Arguments
Applicant’s arguments filed February 4, 2022, with respect to the rejection(s) of claim(s) 1,6 and 11 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Patent Application Publication No. US 2019/0129386 A1 to Sato.
Applicant has argued that the references of prior art to Kawanoue and Asakawa do not specifically teach the newly added limitation of the independent claims.  It is for this reason the prior art publication of Sato is introduced.  As aforementioned, Sato teaches the elements now included in the independent claims.  In combination, the references of prior art to Kawanoue, Asakawa and Sato satisfactorily teach the elements of the instant invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 3751. The examiner can normally be reached Monday - Wednesday from 8:00 am to 2:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the organization where this application or any proceeding papers has been assigned is (571) 273- 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be noted that status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SR/Examiner, Art Unit 2119                                                                                                                                                                                                        March 9, 2022

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119